Citation Nr: 0630922	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder claimed as abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified at a Board hearing in November 2003.  A 
transcript (T) of the hearing has been associated with the 
claims file.  In March 2004, the Board remanded this matter 
to the RO for further development.  


FINDINGS OF FACT

1.  The veteran has submitted credible supporting evidence 
that a claimed in-service stressor occurred, and the 
diagnoses of PTSD are based on a verified stressor from the 
veteran's active service.

2.  The record does not contain any competent medical 
evidence that reasonably associates a current chronic 
gastrointestinal disorder, claimed as abdominal pain, to the 
veteran's military service on any basis.





CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claim to 
establish service connection.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 2002 RO letter and the May 2004 RO letter were 
VCAA-specific notices.  The correspondence informed him of 
the provisions of the VCAA and he was advised to identify any 
evidence in support of his claims that had not been obtained.  
The VCAA-specific letters emphasized relevant evidence and 
invited the veteran to provide any evidence or information he 
had pertaining to the claims.  The September 2002 letter was 
issued prior to the initial adjudication of the claim in 
October 2002.  The RO issued the second VCAA specific letter 
in May 2004 after an October 2003 Board remand.  This letter 
supplemented the previous VCAA related information on the 
evidence needed to substantiate the claims.  The 
correspondence mentioned above advised him of the evidence he 
needed to submit.  The VCAA-directed letters informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a VCAA notice 
was provided to the veteran prior to the initial AOJ 
adjudication of the claim and as a result the timing of the 
notice does comply with the express requirements of the law 
as interpreted in Pelegrini.  As explained below, the Board 
concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA letter 
in May 2004 had a reference on page 1 to this element and the 
earlier VCAA specific notice invited the submission of any 
medical or lay evidence that the Board finds fairly 
represented the content of the "fourth element".  
Thereafter, the RO considered the claim again, most recently 
in November 2005.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim and the 
supplemental VCAA letter issued pursuant to the Board remand 
cured any timing defect in the issuance of a comprehensive 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Furthermore, the RO issued another letter 
in April 2006 that supplemented the previous VCAA notices 
regarding the effective date and disability evaluation 
elements for compensation claims.  This notice also included 
another invitation to submit any evidence he had regarding 
this matter on page 3 of the letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced VA clinical 
records and the RO also obtained VA medical examinations with 
opinions that addressed the appeal issues.  The RO also 
obtained records from the Social Security Administration 
(SSA).  The veteran also testified at a Board hearing.  Thus, 
the Board finds the development is adequate when read in its 
entirety, and it satisfied the obligations established in the 
VCAA and the Board remand.  The duty to assist having been 
satisfied, the Board will turn to a discussion of the issues 
on the merits.


Analysis

PTSD

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

When the veteran filed this claim late in December 2001, 
section 3.304(f) provided that eligibility for service 
connection of PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen, supra; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The provisions set forth above were supplemented in the 
amendment to section 3.304(f) that addressed PTSD claimed as 
a result of personal assault.  See 67 Fed. Reg. 10330, Mar. 
7, 2002.  The changes were effective on the publication 
date.  As amended, section 3.304(f)(3) provided if a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will 
not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  

The amendment was intended to correct certain regulatory 
deficiencies principally regarding PTSD claims based upon 
personal assault.  However, under either version of the 
regulation, a veteran is still required to show evidence of 
a current disability and a link between that current 
disability and service.  See Kessel v. West, 13 Vet. App. 9, 
17-19 (1999) (holding that section 1154(b) does not obviate 
the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  

The veteran case does not involve any allegation of combat 
related stressor.  See VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 2002); Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Where the claimed stressor is not related to combat, 
as in this case, the veteran's lay testimony itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Zarycki, supra.  The requisite additional evidence 
needed for corroboration may be obtained from sources other 
than the veteran's service medical records.  Moreau, supra; 
see also Patton v. West, 12 Vet. App. 272, 277 (1999) 
regarding personal assault claims.

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The analytical framework requires establishing a veteran's 
exposure to a recognizable stressor during service as a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Since the veteran's 
claim is not grounded in combat, there is no requirement that 
the veteran's lay testimony regarding a claimed stressor must 
be accepted as conclusive as to its actual occurrence, and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if an examiner renders 
a diagnosis of PTSD that is not clearly based upon stressors 
in service whose existence the adjudicators have accepted, 
the examination would be inadequate for rating purposes.

The veteran bases his claim on events he recalled from his 
extended period of confinement in the service and his 
testimony at the Board hearing elaborated on his written 
recollections of personal abuse during confinement as the 
stressors (T 5, 8-10).  He wrote in February 2002 that he had 
flashbacks and intrusive thoughts about his confinement at 
Ft. Belvoir, that he recalled involved six months in a cell 
block for rehabilitation when he had periods of what he 
described as "weak rations" or "rabbit chow".  He also 
related these events to VA examiners as reflected March 2002 
and January 2005 examination reports to support the PTSD 
diagnosis.  

He told the VA examiner in 2002 that in an automobile 
accident during military service his head went though the 
vehicle roof and he received stitches and suffering headaches 
since that time.  However, on the separation examination 
there was no medical history of head injury or any reference 
to headaches related to an automobile accident.  He recalled 
being "roughed up" during basic training in what he 
believed was racially motivated behavior.  He recalled 
sustaining "extensive" injuries after being "severely 
beaten" by local police in Massachusetts.  The examiner 
reported bipolar disorder and PTSD related to military trauma 
(prison experience, being beaten by police).  His personnel 
records reflect he was arrested in October 1969 while on 
authorized pass and charged with assault, "held for trial-
acquited".  

The record contains a SSA administrative decision referring 
to various evaluations, including the VA examination in 2002, 
that contain recollections of his military experience.  A 
psychiatric examination in October 2001 noted the veteran was 
extremely vague on the subject of his military incarceration 
but again mentioned being fed "rabbit chow" in discussing 
his emotional problems.  A follow-up evaluation in June 2002 
referred to major depression without any elaboration of 
military experiences in the report.  Then, in February 2003 
he told another SSA examiner that he was "traumatized" in 
the military, being placed in a stockade with meager portions 
of food for a one-year period that was not precipitated by 
actions on his part.  He related that difficulty dealing with 
authoritative bosses would trigger flashbacks of the 
stockade.  The examiner found the veteran met the criteria 
for the PTSD diagnosis and major depressive disorder.  With 
regard to PTSD, the examiner summarized the stockade 
experience as confinement without light, and receiving 
minimal food, bread and lettuce.   

As the VA examiner in 2005 noted in referring to the previous 
VA examination, the diagnosis in both instances was based 
upon the veteran's assertions, principally being subjected to 
humiliating treatment during incarceration that he recalled 
was one year during which he was court-martialed again for 
hitting a guard (identified in the narrative as "Mackey") 
who harassed him.  The examiner noted the veteran's 
presentation was consistent with the March 2002 examination 
and the military record that was reviewed.  He related the 
constellation of problems leading to incarceration to racial 
harassment.  

The record shows the veteran's service was characterized as 
"under honorable conditions" and that he had 220 total days 
lost in the period from January 1968 to October 1969.  He 
made up this time as required under 10 U.S.C.A. § 972 in 
order to fulfill the term of his enlistment or induction.  
The Board notes that the personnel records reflect a six-
month confinement was imposed pursuant to a Special Court-
Martial (SCM) in November 1968, and during that confinement 
he was convicted by another SCM in March 1969 for unlawfully 
striking a serviceman identified as "Mahnke" on the head 
with his fist on or about January 4, 1969.  He was sentenced 
to confinement at hard labor for three months without 
consideration being given to previous convictions.  A SCM 
order in April 1969 set aside all but one month of the 
recently imposed confinement at hard labor. 

In addition to the medical records, the veteran submitted a 
statement from his former spouse that recalled his mood 
swings and violent behavior and nightmares around 1970.  

Regarding personal assault claims, the Board notes that the 
requisite additional evidence needed for corroboration may be 
obtained from sources other than the veteran's service 
medical records.  In such claims, it is important to note the 
supplemental information published with the regulatory change 
in the March 2002 amendment of section 3.304(f) generally 
adhered to the principles of corroboration in non-combat PTSD 
claims reflected in the previously cited case law.  See 67 
Fed. Reg. at 10330-31.  However, the Court held in Patton v. 
West, 12 Vet. App. 272, 280 (1999), that the general 
"credible supporting evidence" standard represented a 
categorical statement made in the context of PTSD diagnoses 
other than arising from personal assault and that such a 
categorical statement was inoperative in the personal assault 
context where a medical interpretation of evidence exists in 
relation to the medical diagnosis of PTSD.  Thus, the VA 
comments implied that if it found a physician's diagnosis of 
PTSD due to personal assault "competent and credible" and 
there is no evidence to the contrary in the record that in 
all likelihood such an opinion would constitute competent 
medical evidence.  See 67 Fed. Reg. at 10331.  

The Board's finding is simply a determination that the 
current evidence, including the information in the service 
records, does offer supporting information for events the 
veteran related.  The veteran refers to events during 
confinement and the service department records support a 
personal assault incident coinciding with the period of his 
extended incarceration.  His assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  However, in the personal assault 
context "credible supporting evidence that the claimed [in- 
service] event actually occurred" can be provided by the VA 
medical opinion in 2005 based on post-service examination, if 
the VA comments in amending the regulation are given a 
logical and liberal interpretation.  Thus, "credible 
supporting evidence from any source" is met in the examiner's 
statement that the veteran's presentation was consistent with 
service records and prior examination information.  In this 
case the examiner did not rely upon the veteran's history 
alone in supporting a PTSD diagnosis but included 
circumstances or events that were generally corroborated in 
contemporaneous service records.  

The veteran has been requested to identify events in service 
that he believes are the stressor or stressors that caused 
PTSD.  His asserted stressors are sufficiently corroborated 
to the Board's satisfaction, particularly in view of the 
service records identifying the individual the veteran 
recalled in his recollection of an assault during confinement 
to the examiner in 2005.  Furthermore, it would seem 
reasonable to conclude that there were extenuating factors in 
the incident addressed in the March 1969 SMC proceeding since 
most of the hard-labor punishment imposed was remitted less 
than a month later.  The existence of a stressor, but not its 
sufficiency, is an adjudication determination and on this 
point the Board finds the evidence in approximate balance.  
Since the veteran at the time was not confined under sentence 
of a court martial involving an unremitted dishonorable 
discharge, his confinement cannot be characterized as not in 
line of duty for purposes of a service connection 
determination.  See 38 C.F.R. § 3.1(m). 

In summary, his alleged stressors are verified to the Board's 
satisfaction and his lay evidence is deemed credible.  The 
credibility to be accorded to the appellant's lay testimony 
or written statements is within the province of the 
adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD.  The documentation from the service department is 
extensive and the record does tend to corroborate events 
associated with confinement which he has related as the 
stressors to support service connection.  As the VA examiner 
in 2005 implied, the veteran has given a reliable version of 
events which weighs in favor of his credibility with respect 
to the events clinicians have noted to support the PTSD 
diagnosis in the personal assault context.  

Thus, having accorded due consideration to the veteran's 
statements, lay statements, medical reports, and to official 
records, the Board concludes there are corroborated military 
stressors of a non-combat nature.  In light of the above, 
there is an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
Accordingly, service connection for PTSD is granted.

Gastrointestinal Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

The Board has reviewed the record mindful of the obligation 
of VA in claim for service connection to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).

That being said, the Board must observe regarding the claimed 
gastrointestinal disorder, that the referenced chronic 
abdominal pain in March 2002, alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
38 C.F.R. §§ 3.103, 3.303(a).  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997). 

The VA examiner in January 2005 reviewed the record, did not 
report a diagnosis of any current chronic gastrointestinal 
disorder related to military service.  The examiner simply 
noted the single reference to gastroenteritis during military 
service and found no significant illness that could be 
attributed to military service.  The examiner noted the 
history of gastroesophageal reflux and hemorrhoids that is of 
record recently and this would satisfy the current diagnosis 
element.  However, the claim fails since the other required 
elements are not established in the record.  

The VA opinion is viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words that read fairly do not provide a link to military 
service for any currently reported chronic gastrointestinal 
disability.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  The Board assigns substantial weight the VA opinion 
as it was based upon a review of the record and a current 
examination, and the veteran did not challenge the examiner's 
opinion with any competent evidence.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 
178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 155 
(1996).  Moreover, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions, 
and certainly cannot oppose the competent opinion against the 
claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board must point out that the claimant's personal belief, 
no matter how sincere, unsupported by competent medical 
evidence, cannot form the basis of a claim.  Voerth v. West, 
13 Vet. App. 117 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Continuity of symptomatology is not 
established solely through the veteran's self reported 
history or testimony, and where, as here, there is no medical 
evidence indicating continuous symptomatology for a chronic 
gastrointestinal disorder.  McManaway v. West, 13 Vet. 
App. 60, 66 (1999).  The veteran's separation examination in 
March 1970 followed a single episode of gastroenteritis 
approximately 18 months earlier.  The separation examination 
showed a normal abdomen clinically and it contained no 
history of frequent indigestion or stomach trouble.  The 
medical examiner's elaboration was that the veteran had no 
present problems.  The personnel records show the veteran 
indicated on a form he completed in late March 1970 that 
there was no change in his physical condition since the 
examination.  In another form he signed at that time, he 
decided not to file a claim for VA compensation at 
separation.  

Thereafter, the record shows nearly three decades without any 
reference to gastrointestinal complaints, although the 
veteran claimed through testimony that he had continuous 
manifestations (T 7-8).  This recollected history is 
contradicted in the well documented record of treatment 
during military service and the Board assigns no probative 
weight to it.  

The veteran indicated on the initial VA benefit application 
late in 2001 that the only treatment was recently through the 
VA.  Evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service.  See Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
records may be considered regarding the absence of disability 
in other circumstances).  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 
F.3d 1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is granted.



Entitlement to service connection for a chronic 
gastrointestinal disorder claimed as abdominal pain is 
denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


